Citation Nr: 0124963	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision from the Waco, 
Texas, Regional Office (RO) Department of Veterans Affairs 
(VA).  The notice of disagreement was received in October 
1999, the statement of the case was issued in March 2000, and 
a substantive appeal was received in April 2000.  Pursuant to 
the veteran's request, a RO hearing was held in September 
2000.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's military service or within one year of discharge 
from service, nor is bilateral hearing loss otherwise related 
to such service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active military service, nor may it be presumed 
to be of service origin.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes all service 
medical records as well as VA outpatient treatment records, 
private treatment records, and VA ear and audiological 
examination reports.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  
The discussions in the rating decision and statement of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  


The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC Op. 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records reflect that upon induction 
examination dated in August 1963, whispered voice testing 
revealed 15/15 hearing bilaterally.  No relevant defects or 
diagnoses were noted.  In his report of medical history, the 
veteran indicated that he had experienced ear, nose, and 
throat problems; the examiner noted the veteran's complaints 
were minor.  Clinical records are silent for any complaints, 
treatment, or diagnoses relevant to the ears or hearing.  The 
veteran was treated on several occasions for complaints of a 
sore throat and pharyngitis.  Upon separation examination 
dated in June 1965, audiological testing revealed pure tone 
thresholds in decibels, as follows (converted from American 
Standards Associate 


(ASA) units to International Standards Organization (ISO) 
units):





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT

20
15
15

10

15
LEFT

20
15
15

10

20

In his June 1965 report of medical history, the veteran again 
indicated a history of ear, nose, and throat problems.  The 
examiner noted the veteran's complaints were of no clinical 
significance.  Service personnel records reflect the 
veteran's military occupational specialty was that of light 
infantryman.  

Private treatment records dated from 1978 to 1988 reflect 
treatment for a cyst, right shoulder trauma, and complaints 
of vomiting.  

VA treatment records dated from 1990 to 1997 reflect various 
assessments of chronic right otitis media and externa, 
tinnitus, left external otitis, and decreased hearing.  VA 
treatment records dated in 1998 reflect assessments of 
bilateral hearing loss and a hearing deficit

A March 1999 lay statement from C. M. indicates that he 
served with the veteran in the military.  He stated that he 
recalled the veteran going to sick call on many occasions and 
that he had to speak loudly for the veteran to hear him.  He 
also noticed that the veteran spoke in a high voice after his 
service in Korea.  

At his September 2000 RO hearing, the veteran testified that 
he had no problems with hearing loss prior to service.  He 
reported being exposed to mortars and rifles during his 
military service.  The veteran testified that he could not 
tell for sure when he first noticed his hearing loss, but he 
felt pain in his ears during service and after his discharge.  
He stated that his hearing loss was discovered 15 years 
earlier, but he didn't notice it until recently.  The veteran 
reported that he was not treated in service for ear 
infections, but for a throat condition.  He also stated that 
no physician had ever told him that his hearing loss was 
caused by exposure to loud noise.  The veteran reported being 
treated in Puerto Rico for bacteria in his ear.  

Upon VA audiological evaluation dated in April 2001, the 
veteran reported experiencing severe right ear pain 13 years 
earlier.  The veteran stated that he had a severe ear 
infection that was treated with antibiotics.  He also 
reported having a magnetic resonance imaging (MRI) study 
performed, which was negative.  He stated that he had been 
told that the MRI equipment at that facility was inaccurate 
and outdated.  The veteran reported having difficulty hearing 
in most situations and having to turn his left ear toward the 
person speaking.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
70
65
LEFT
20
15
20
25
55

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 84 percent in the left ear.  
The examiner noted that otoscopic examination revealed clear 
ear canals and intact eardrums.  Pure-tone thresholds 
indicated a severe to profound sensori-neural hearing loss in 
the right ear and normal thresholds in the left ear through 
3000 Hertz dropping to a moderate to severe high frequency 
sensori-neural hearing loss.  The examiner noted that left 
ear hearing loss was characterized by a notch centering on 
4000 Hertz.  Word recognition scores were noted as quite poor 
in the right ear.  Bilateral tympanogram examination was 
normal with absent acoustic reflexes stimulating the right 
ear and normal reflexes stimulating the left ear, consistent 
with hearing loss.  Reflex decay was unremarkable when 
stimulating the left ear and could not be tested in the right 
ear.  The examiner opined that without the benefit of 
enlistment and discharge audiograms, it was not possible to 
determine the etiology of the hearing loss.  The examiner 
also opined that hearing loss in the left ear was in a 
pattern consistent with acoustic trauma and was likely the 
result of military noise exposure.  It was noted the veteran 
had constant and bothersome tinnitus, which was likely 
related to the noise-induced hearing loss evident in the left 
ear.  The right ear hearing loss was noted as requiring 
evaluation by an ear, nose and throat specialist to rule out 
retrocochlear lesion.  

Upon VA ear examination dated in April 2001, the examiner 
noted that the claims folder had been reviewed.  It was noted 
that the veteran gave a vague history of ear and throat 
problems.  The veteran reported that doctors always looked at 
his throat but not his ears.  External and otoscopic 
examinations were noted as normal.  There was no disease 
secondary to the ear and no active ear disease was present.  
There was no infection of the middle or inner ear and no 
separation or effusion.  There was no peripheral vestibular 
disorder and the examiner did not feel that the veteran had 
Meniere's syndrome.  The examiner noted that based upon 
audiological evaluation, the veteran had a unilateral, 
sensory neural loss.  The examiner opined that the sensory 
neural loss had developed since the veteran's military career 
and he doubted that there was any relationship between his 
hearing loss and his military experience.  The examiner 
recommended that the veteran have an MRI study of the 
internal auditory canal.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as sensorineural hearing 
loss, will be presumed to be related to service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

Following a careful consideration of the evidence of record, 
the Board concludes that entitlement to service connection 
for bilateral hearing loss is not warranted.  The veteran 
does exhibit a bilateral hearing loss "disability" pursuant 
to the provisions of 38 C.F.R. § 3.385.  However, the 
competent medical evidence does not demonstrate a causal 
connection between the veteran's current bilateral hearing 
loss and an in-service injury or disease.  

Service medical records document normal hearing upon 
induction and separation examinations and reflect no 
complaints during service relevant to hearing loss or 
difficulty.  Post-service treatment records are silent for 
complaints relevant to the ears until the 1990's.  These 
records fail to demonstrate hearing loss manifested to a 
compensable degree within one year of discharge from service, 
a continuity of symptomatology relevant to hearing loss, or 
treatment for a chronic hearing loss disability until more 
than twenty years after the veteran's discharge from service.  
Additionally, the April 2001 VA ear examiner reviewed the 
veteran's service medical records and opined that the 
veteran's sensory neural hearing loss was not related to his 
military experience.  The examiner opined that the hearing 
loss had developed since military service.  That conclusion 
is supported by the documentation of normal hearing 
examinations upon both induction and separation from military 
service.  

The Board recognizes that the April 2001 VA audiology 
examiner opined that the veteran's hearing loss in the left 
ear was in a pattern consistent with acoustic trauma and was 
likely the result of military noise exposure.  However, the 
audiology examiner also noted that the claims folder was not 
available for review.  The examiner therefore was accepting 
the veteran's account of noise exposure and the effect on his 
hearing during service without any supporting evidence of 
such and without the benefit of the enlistment and discharge 
hearing test results.  The Board also notes that the 
audiology examiner did not express an opinion as to the right 
ear, but noted that a specialist examination was necessary to 
rule out a retrocochlear lesion.  In any event, it appears 
that the opinion was based upon the veteran's account of his 
symptomatology and without apparent reference to the service 
medical records or other medical evidence of record.  An 
opinion based solely upon information provided by the 
veteran, unenhanced by any additional medical comment by the 
examiner, does not constitute competent medical evidence.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, in 
light of the fact that the veteran's service medical records 
were not available to this examiner and the examiner 
commented that it was not possible to determine the etiology 
of the veteran's current hearing loss without the benefit of 
induction and separation examinations, the Board finds the 
opinion of the VA audiology examiner to be of little 
probative value and insufficient to place the evidence of 
record in a state of equipoise.  The opinion of the VA ear 
examiner who not only examined the veteran but reviewed the 
claims file is entitled to more weight, and it was this 
examiner's opinion that the hearing loss was not related to 
service. 

Finally, the statements of the veteran and the March 1999 
comrade statement indicate that hearing loss may have begun 
during service.  However, these statements are of reduced 
evidentiary value inasmuch as they were made in the late 
1990's, when recollecting events many years after their 
occurrence.  Furthermore, although the veteran and his 
witness can attest to their own memory of hearing loss, as 
laypersons they are not competent to offer medical opinions 
regarding its etiology or whether it constituted a disability 
within the meaning of the relevant regulation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Their recollections are 
relevant with regard to continuity of symptomatology, but are 
outweighed by the lack of medical evidence of an etiologic 
link between service and a post-service hearing loss.  See 
38 C.F.R. § 3.303(b).  

As the preponderance of the evidence is against the veteran's 
claim, entitlement to service connection for bilateral 
hearing loss must be denied.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

